OFFICE   OF THE AlTORNEY      GENERAL   OF TEXAS
                          AUSTIN




Xononblo    Charge H. Shopjmrd
Ooraptmllsr   of Publla hoaovata
Austin,  Texas
Boar sir:
mmorabla       Ceorg4 8. Sheppard,      p4g4 2


              Th4 opinion
                       __    by '5r. Brown. . ia _ not dlrootly
              6inoe it concerna oecsain pnaaas or- GIIO
                                                            1.
 in point.
Chain Store Tax La-s, and not Artiolo             70&78-l.    In thfa
opinion &fr. Erom advised yore thet the tex should br
 wxpated     OII the bee18 or a three-eta8          unit; howater,
an we&xi:-Ion        or our rile8    rrteala     that he aubaoqurnt-
ly wrote you in a latter          &et46 April 2, 1936, that be
hsd rscon4idarad        hia opinl~n Of lbroh 1, 1936, and
 aonoludsd that if ell the plaoea where clgerettee               are
eold are looatrd        In tha ama builbftq        unller one roof,
op4rat46 end o~ontmllrb         by th4 84.a~ mana64!&4nt, that
are to b4 oenaidared 48 a ai&                atom   f4r t&w pur-
~a;;       oooj2otiiq    the ohaln ator       tax l4tt44   by Ch4p-
              Aota of the 44th Irglalatere,          feat   Called
fh88d
               ihbdirimion (d) of Artbla         70474-1,   R4ria46
Civil    Statutaa   of Tame,    teati   aa tollem:

               *'Pla44 d BuaImaa’ is aomtmaa    to
        mean and inold          plm~* wham o~arattoa                  .
        or4 sold or dk4ro?.I eawttaa lr4 8t0rOa 0r
        kept ior. the phrpoh of rti8 or ooammptiosi;
        0~: ii 80xa fro6 uy t8ki018. tratn, ‘01
        olgaratta    tanU.n# urahina, the -414,
        train, or oQ4rattr  vasdWg  *achine~rm
        v&loh or tror whioh aaah 8luWattu~an
        sold ahall oonatltut~a pla44 at bualaas6.*
               Saoti~n 4 ot Artto 70470-3, R4rls46            Civil
stetutaa;      raa48 %a part aa tellewe
               wEvary blrtribdtot,wba2eral~ deal&r
        and r4t411 P4614r in thla f3%4td now 4A-
        gagd    or i&e dealrae to b4om4 amgrd,
        in the aale or ~a* or oigarattea       upon
        which a ta% la re uired to be pe%ddrlken,
        titkin   thirty    (30? cl*m fior the Pete thl8
        law bsca48      4ff4etlra,  file  tith tbs GOB@-
        troller an applleationfor a sigar*ttr per-
        nit   ae (I alatribotor,   idwl4rle  dmler   or
        retell   deelor,    aa the aa84 ma? be, said appli-
        aatl,on  to be aoco;ltasniad by a fer of ‘Wedi?-




                                                     i
Honorable   George 8. Sheppard,   pcqr 3


     fire (525.00) Dollera If ror a distributor’s
     poI?uit, or e rO6 or Flftson   ($ls.C!O) Dol-
     lars ii ror a wholemale doalar's      pormlt,
     or a r48 0r Five ($5.00)    DOllara ii ror a
     rotdl   dealer’s perdt.
            ". . .

            Tpon receipt or the application        and
     reo k&rein provided for, the Comptroller
     e&all isme     to every Uiatrlbator,     nhol44414
     doalor or retail doalor ror th4 plaoo of
     baalnoas   4rai&netad,   a non-aaaignabla     oom-
     aaautltal~   numberotl pormlt,   4oelgnatlng
     the Rind of pomlt      and auGhorlein4    tho aalo
     0r o&arottoa     In this ateto.*
          The mooning or the          ~plaoe o? baalnoaaa
                               atare, a& wo are bound
has boa deftnw¶ by the Lyla l?*'
br t&o etatut- definition. It la appllad to any
lo~~L~~~llm~ta4 by boudarl~a,     kowotsr l.arae or bow-
          . The extent   of the ~loaality4oa&note4 bf
It mat, genarall~, bo 4otordznd by the ooxmeation
g&&ah    it L used.    Bhr*a     Law Dictionary,page
    .
           In wading Seation 4 of Artioh 70476-l
qeota4 above, wo fla4 that    thr parrit is applla4 ior
by the dealer, and iaaixadto the L40alw ?er tka
  lass of baalwaa  aoalgaata4.m    %%a plaea of buaineaa
i a this lnatonoa woald .k tka bstol,   aid ia Its apaolf-
10 84084, to lfarnsa or gr4mt a prrrrltto Uu operator
theraaf maana to oonfor on fbab person tha right to 40
aomatklag ia his oakbllahmat  nhlah ot.karwlaa ho woe14
net hno the right to 40. 17 Rawle C. L. 474.
            fn our~oplnlan   your question should    be
anewwed in the negative.